DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered. 
This action is in response to the papers filed on August 30, 2021.  Applicants' arguments and amendments to the claims filed August 30, 2021 have been entered.  Claim 23 has been amended, claims 1-22 has been cancelled, and claims 39-50 have been newly added.  Claims 23-50 are pending and under instant consideration
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of the United States Provisional Patent Application Serial No. 62/795,482 filed on January 22, 2019 and : PCT Patent Application Serial No. US 2020/014671 filed on January 22, 2020.


Withdrawn Rejections – Double Patenting

Claims 23-27, 30-32, and 34-38 were rejected in the previous Office Action mailed March 4, 2021, on the ground of nonstatutory double patenting as being unpatentable over claim 43-64 of copending Application No.17/024,470 (reference application). Applicant has successfully traversed the rejection, particularly in the interview of July 1, 2021, arguing that the R-22 substitution of 17/024,470 requires a 3 to 10 member heterocycle that is then substituted with additional constituent’s while the instantly claimed invention does not have the presence of the heterocycle.  Accordingly the rejection is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce a compound represented by the structural Formula I:
 
    PNG
    media_image1.png
    474
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    563
    973
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    257
    1020
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    194
    836
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    787
    1010
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    927
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    592
    995
    media_image7.png
    Greyscale

	The closest prior art, other than Applicant’s own, is Saiah, et al. (Pub. No. WO 2017/044720; Pub. Date: March 16, 2017).  Saiah disclose the rapamycin analog of formula I

    PNG
    media_image8.png
    229
    303
    media_image8.png
    Greyscale
 
or pharmaceutically acceptable salt thereof [0009], wherein L1 is a bivalent hydrocarbon chain wherein one methylene unit is replaced by –O- and wherein R is a 4 member ring having an oxygen groups [0009].  However, Saiah requires the presence of an active agent in the R1 position.  There would be no teaching, suggestion, or motivation to  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 23-50 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information .




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617